(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                         MADISON v. ALABAMA

  CERTIORARI TO THE CIRCUIT COURT OF ALABAMA, MOBILE
                        COUNTY

  No. 17–7505. Argued October 2, 2018—Decided February 27, 2019
In Ford v. Wainwright, 477 U. S. 399, this Court held that the Eighth
  Amendment’s ban on cruel and unusual punishments precludes exe-
  cuting a prisoner who has “lost his sanity” after sentencing. Id., at
  406. And in Panetti v. Quarterman, 551 U. S. 930, the Court set out
  the appropriate competency standard: A State may not execute a
  prisoner whose “mental state is so distorted by a mental illness” that
  he lacks a “rational understanding” of “the State’s rationale for [his]
  execution.” Id., at 958–959.
    Petitioner Vernon Madison was found guilty of capital murder and
  sentenced to death. While awaiting execution, he suffered a series of
  strokes and was diagnosed with vascular dementia. In 2016, Madi-
  son petitioned the state trial court for a stay of execution on the
  ground that he was mentally incompetent, stressing that he could not
  recollect committing the crime for which he had been sentenced to
  die. Alabama responded that Madison had a rational understanding
  of the reasons for his execution, even assuming he had no memory of
  committing his crime. And more broadly, the State claimed that
  Madison failed to implicate Ford and Panetti because both decisions
  concerned themselves with gross delusions, which Madison did not
  have. Following a competency hearing, the trial court found Madison
  competent to be executed. On federal habeas review, this Court
  summarily reversed the Eleventh Circuit’s grant of relief, holding
  that, under the “demanding” and “deferential standard” of the Anti-
  terrorism and Effective Death Penalty Act of 1996 (AEDPA),
  “[n]either Panetti nor Ford ‘clearly established’ that a prisoner is in-
  competent to be executed” because of a simple failure to remember
  his crime. Dunn v. Madison, 583 U. S. ___, ___. But the Court “ex-
  press[ed] no view” on the question of Madison’s competency outside of
2                       MADISON v. ALABAMA

                                Syllabus

    the AEDPA context. Id., at ___. When Alabama set a 2018 execution
    date, Madison returned to state court, arguing once more that his
    mental condition precluded the State from going forward. The state
    court again found Madison mentally competent.
Held:
    1. Under Ford and Panetti, the Eighth Amendment may permit ex-
 ecuting a prisoner even if he cannot remember committing his crime.
 Panetti asks only about a person’s comprehension of the State’s rea-
 sons for resorting to punishment, not his memory of the crime itself.
 And the one may exist without the other. Such memory loss, howev-
 er, still may factor into the analysis Panetti demands. If that loss
 combines and interacts with other mental shortfalls to deprive a per-
 son of the capacity to comprehend why the State is exacting death as
 a punishment, then the Panetti standard will be satisfied. Pp. 9–11.
    2. Under Ford and Panetti, the Eighth Amendment may prohibit
 executing a prisoner even though he suffers from dementia or anoth-
 er disorder rather than psychotic delusions. The Panetti standard fo-
 cuses on whether a mental disorder has had a particular effect; it has
 no interest in establishing any precise cause. Panetti’s references to
 “gross delusions,” 551 U. S., at 960, are no more than a predictable
 byproduct of that case’s facts. Ford and Panetti hinge on the prison-
 er’s “[in]comprehension of why he has been singled out” to die, 477
 U. S., 409, and kick in if and when that failure of understanding is
 present, irrespective of whether one disease or another is to blame.
 In evaluating competency, a judge must therefore look beyond any
 given diagnosis to a downstream consequence. Pp. 12–14.
    3. Because this Court is uncertain whether the state court’s deci-
 sion was tainted by legal error, this case is remanded to that court for
 renewed consideration of Madison’s competency. The state court’s
 brief 2018 ruling—which states only that Madison “did not prove a
 substantial threshold showing of insanity[ ]”—does not provide any
 assurance that the court knew a person with dementia, and not psy-
 chotic delusions, might receive a stay of execution. Nor does that
 court’s initial 2016 opinion. The sole question on which Madison’s
 competency depends is whether he can reach a rational understand-
 ing of why the State wants to execute him. In answering that ques-
 tion—on which this Court again expresses no view—the state court
 may not rely on any arguments or evidence tainted with the legal er-
 rors addressed by this Court. Pp. 14–18.
Vacated and remanded.

   KAGAN, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and GINSBURG, BREYER, and SOTOMAYOR, JJ., joined. ALITO, J.,
filed a dissenting opinion, in which THOMAS and GORSUCH, JJ., joined.
KAVANAUGH, J., took no part in the consideration or decision of the case.
                       Cite as: 586 U. S. ____ (2019)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 17–7505
                                  _________________


   VERNON MADISON, PETITIONER v. ALABAMA
    ON WRIT OF CERTIORARI TO THE CIRCUIT COURT OF
               ALABAMA, MOBILE COUNTY
                             [February 27, 2019]

   JUSTICE KAGAN delivered the opinion of the Court.
   The Eighth Amendment, this Court has held, prohibits
the execution of a prisoner whose mental illness prevents
him from “rational[ly] understanding” why the State seeks
to impose that punishment. Panetti v. Quarterman, 551
U. S. 930, 959 (2007). In this case, Vernon Madison ar-
gued that his memory loss and dementia entitled him to a
stay of execution, but an Alabama court denied the relief.
We now address two questions relating to the Eighth
Amendment’s bar, disputed below but not in this Court.
First, does the Eighth Amendment forbid execution when-
ever a prisoner shows that a mental disorder has left him
without any memory of committing his crime? We (and,
now, the parties) think not, because a person lacking such
a memory may still be able to form a rational understand-
ing of the reasons for his death sentence. Second, does the
Eighth Amendment apply similarly to a prisoner suffering
from dementia as to one experiencing psychotic delusions?
We (and, now, the parties) think so, because either condi-
tion may—or, then again, may not—impede the requisite
comprehension of his punishment. The only issue left, on
which the parties still disagree, is what those rulings
2                  MADISON v. ALABAMA

                     Opinion of the Court

mean for Madison’s own execution. We direct that issue to
the state court for further consideration in light of this
opinion.
                               I
                              A
  This Court decided in Ford v. Wainwright, 477 U. S. 399
(1986), that the Eighth Amendment’s ban on cruel and
unusual punishments precludes executing a prisoner who
has “lost his sanity” after sentencing. Id., at 406. While
on death row, Alvin Ford was beset by “pervasive delu-
sion[s]” associated with “[p]aranoid [s]chizophrenia.” Id.,
at 402–403. Surveying both the common law and state
statutes, the Court found a uniform practice against tak-
ing the life of such a prisoner. See id., at 406–409. Among
the reasons for that time-honored bar, the Court ex-
plained, was a moral “intuition” that “killing one who has
no capacity” to understand his crime or punishment “simply
offends humanity.” Id., at 407, 409; see id., at 409 (citing
the “natural abhorrence civilized societies feel” at perform-
ing such an act). Another rationale rested on the lack of
“retributive value” in executing a person who has no com-
prehension of the meaning of the community’s judgment.
Ibid.; see id., at 421 (Powell, J., concurring in part and
concurring in judgment) (stating that the death penalty’s
“retributive force[ ] depends on the defendant’s awareness
of the penalty’s existence and purpose”). The resulting
rule, now stated as a matter of constitutional law, held “a
category of defendants defined by their mental state”
incompetent to be executed. Id., at 419.
  The Court clarified the scope of that category in Panetti
v. Quarterman by focusing on whether a prisoner can
“reach a rational understanding of the reason for [his]
execution.” 551 U. S., at 958. Like Alvin Ford, Scott
Panetti suffered from “gross delusions” stemming from
“extreme psychosis.” Id., at 936, 960. In reversing a
                 Cite as: 586 U. S. ____ (2019)            3

                     Opinion of the Court

ruling that he could still be executed, the Panetti Court set
out the appropriate “standard for competency.” Id., at
957. Ford, the Court now noted, had not provided “specific
criteria.” 551 U. S., at 957. But Ford had explored what
lay behind the Eighth Amendment’s prohibition, high-
lighting that the execution of a prisoner who cannot com-
prehend the reasons for his punishment offends moral
values and “serves no retributive purpose.” 551 U. S., at
958. Those principles, the Panetti Court explained, indi-
cate how to identify prisoners whom the State may not
execute. The critical question is whether a “prisoner’s
mental state is so distorted by a mental illness” that he
lacks a “rational understanding” of “the State’s rationale
for [his] execution.” Id., at 958–959. Or similarly put, the
issue is whether a “prisoner’s concept of reality” is “so
impair[ed]” that he cannot grasp the execution’s “meaning
and purpose” or the “link between [his] crime and its
punishment.” Id., at 958, 960.
                               B
  Vernon Madison killed a police officer in 1985 during a
domestic dispute. An Alabama jury found him guilty of
capital murder, and the trial court sentenced him to
death. He has spent most of the ensuing decades on the
State’s death row.
  In recent years, Madison’s mental condition has sharply
deteriorated. Madison suffered a series of strokes, includ-
ing major ones in 2015 and 2016. See Tr. 19, 46–47 (Apr.
14, 2016). He was diagnosed as having vascular dementia,
with attendant disorientation and confusion, cognitive
impairment, and memory loss. See id., at 19–20, 52–54.
In particular, Madison claims that he can no longer recol-
lect committing the crime for which he has been sentenced
to die. See Tr., Pet. Exh. 2, p. 8.
  After his 2016 stroke, Madison petitioned the trial court
for a stay of execution on the ground that he had become
4                  MADISON v. ALABAMA

                     Opinion of the Court

mentally incompetent. Citing Ford and Panetti, he argued
that “he no longer understands” the “status of his case” or
the “nature of his conviction and sentence.” Pet. for Sus-
pension in No. CC–85–1385.80 (C. C. Mobile Cty., Ala.,
Feb. 12, 2016), pp. 11, 14. And in a later filing, Madison
emphasized that he could not “independently recall the
facts of the offense he is convicted of.” Brief Pursuant to
Order (Apr. 21, 2016), p. 8. Alabama countered that Mad-
ison had “a rational understanding of [the reasons for] his
impending execution,” as required by Ford and Panetti,
even assuming he had no memory of committing his crime.
Brief on Madison’s Competency (April 21, 2016), pp. 4–5,
8. And more broadly, the State claimed that Madison
could not possibly qualify as incompetent under those two
decisions because both “concerned themselves with ‘[g]ross
delusions’ ”—which all agree Madison does not have. Id.,
at 2; see ibid. (Madison “failed to implicate” Ford and
Panetti because he “does not suffer from psychosis or
delusions”).
  Expert reports from two psychologists largely aligned
with the parties’ contending positions. Dr. John Goff,
Madison’s expert, found that although Madison “un-
derst[ood] the nature of execution” in the abstract, he did
not comprehend the “reasoning behind” Alabama’s effort
to execute him. Tr., Pet. Exh. 2 (Apr. 14, 2016), p. 8; see
id., at 9. Goff stated that Madison had “Major Vascular
Neurological Disorder”—also called vascular dementia—
which had caused “significant cognitive decline.” Ibid.
And Goff underscored that Madison “demonstrate[d]
retrograde amnesia” about his crime, meaning that he had
no “independent recollection[ ]” of the murder. Id., at 8;
see id., at 9. For his part, Dr. Karl Kirkland, the court-
appointed expert, reported that Madison “was able to
discuss his case” accurately and “appear[ed] to understand
his legal situation.” Tr., Ct. Exh. 1, pp. 10–11. Although
Kirkland acknowledged that Madison’s strokes had led to
                  Cite as: 586 U. S. ____ (2019)              5

                      Opinion of the Court

cognitive decline, see id., at 10, the psychologist made no men-
tion of Madison’s diagnosed vascular dementia. Rather,
Kirkland highlighted that “[t]here was no evidence of
psychosis, paranoia, or delusion.” Id., at 9; see ibid. (Mad-
ison “did not seem delusional at all”).
   At a competency hearing, Alabama similarly stressed
Madison’s absence of psychotic episodes or delusions. The
State asked both experts to affirm that Madison was
“neither delusional [n]or psychotic.” Tr. 56; see id., at 22.
And its closing argument focused on their agreement that
he was not. As the State summarized: “He’s not psychotic.
He’s not delusional.” Id., at 81. On the State’s view, that
fact answered the competency question because “[t]he
Supreme Court is looking at whether someone’s delusions
or someone’s paranoia or someone’s psychosis is standing
in the way of ” rationally understanding his punishment.
Id., at 82. Madison’s counsel disputed that point. “[T]he
State would like to say, well, he’s not delusional, he’s not
psychotic,” the attorney recapped. Id., at 83. But, she
continued, “[t]hat’s not really the criteria” under Panetti.
Tr. 83. Rather, the Court there barred executing a person
with any mental illness—“dementia” and “brain injuries”
no less than psychosis and delusions—that prevents him
from comprehending “why he is being executed.” Ibid.
   The trial court found Madison competent to be executed.
Its order first recounted the evidence given by each expert
witness. The summary of Kirkland’s report and testimony
began by stating that the psychologist had “found no
evidence of paranoia[,] delusion [or] psychosis.” Order
(Apr. 29, 2016), p. 5 (2016 Order). The court then noted
Kirkland’s view that Madison could “give details of the
history of his case” and “appear[ed] to understand his
legal situation.” Ibid. Turning to the Goff report, the
court noted the expert’s finding that Madison was “amne-
sic” and could not recollect his crime. Id., at 6; see id., at
7. In a single, final paragraph, the court provided both its
6                        MADISON v. ALABAMA

                           Opinion of the Court

ruling and its reasoning. Madison had failed to show, the
court wrote, that he did not “rationally understand the
punishment he is about to suffer and why he is about to
suffer it.” Id., at 10. The court “accept[ed] the testimony
of Dr. Kirkland as to the understanding Madison has
concerning the situation.” Ibid. “Further,” the court
concluded, “the evidence does not support that Mr. Madi-
son is delusional.” Ibid.
  Madison next sought habeas relief in federal court,
where he faced the heavy burden of showing that the
state-court ruling “involved an unreasonable application
of[ ] clearly established federal law” or rested on an “un-
reasonable determination of the facts.” Antiterrorism and
Effective Death Penalty Act of 1996 (AEDPA), 28 U. S. C.
§2254(d). The District Court rejected his petition, but the
Court of Appeals for the Eleventh Circuit ruled that Madi-
son had demonstrated both kinds of indisputable error.
See Madison v. Commissioner, 851 F. 3d 1173 (2017).
This Court then summarily reversed the appeals court’s
decision. See Dunn v. Madison, 583 U. S. ___ (2017) (per
curiam). We explained, contrary to the Eleventh Circuit’s
principal holding, that “[n]either Panetti nor Ford ‘clearly
established’ that a prisoner is incompetent to be executed”
because of a simple failure to remember his crime. Id., at
___ (slip op., at 4). And we found that the state court did
not act unreasonably—otherwise put, did not err “beyond
any possibility for fairminded disagreement”—when it
found that Madison had the necessary understanding to
be executed. Ibid. (internal quotation marks omitted).
But we made clear that our decision was premised on
AEDPA’s “demanding” and “deferential standard.” Id., at
___, ___ (slip op., at 3, 4). “We express[ed] no view” on the
question of Madison’s competency “outside of the AEDPA
context.” Id., at ___ (slip op., at 4).1
——————
    1 Neither   did we opine on—or even mention—the subsidiary legal
                     Cite as: 586 U. S. ____ (2019)                     7

                          Opinion of the Court

   When Alabama set an execution date in 2018, Madison
returned to state court to argue again that his mental
condition precluded the State from going forward. In his
petition, Madison reiterated the facts and arguments he
had previously presented to the state court. But Madison
also claimed that since that court’s decision (1) he had
suffered further cognitive decline and (2) a state board had
suspended Kirkland’s license to practice psychology, thus
discrediting his prior testimony. See Pet. to Suspend
Execution in No. CC–85–1385.80 (C. C. Mobile Cty., Ala.,
Dec. 18, 2017), pp. 1–2, 16–19.2 Alabama responded that
nothing material had changed since the court’s first com-
petency hearing. See Motion to Dismiss (Dec. 20, 2017),
p. 9. The State also repeated its argument that Panetti
permits executing Madison, pointing to the experts’
agreement that he is “not delusional or psychotic” and
——————
question whether a mental disorder other than delusions may render a
person incompetent to be executed. Alabama told the Eleventh Circuit
that it could not, thus reprising the claim the State had made in the
trial court. See Madison, 851 F. 3d, at 1188 (describing Alabama’s
argument that “only a prisoner suffering from gross delusions can show
incompetency under Panetti”); Recording of Oral Arg. in No. 16–12279
(CA11, June 23, 2016), at 26:36–26:45 (“In this case, what we have is
someone who claims to have a mental illness, dementia,” but does not
have “delusions, which is what Panetti requires”); id., at 26:48–27:21
(When asked if someone with “severe dementia” but no delusions could
be executed, the State responded “I think so because . . . they don’t have
delusions”). (Alabama alternatively argued that the state court’s
decision was not based on that view, see Brief for Appellee in No. 16–
12279 (CA11), pp. 37–38; the quotations the dissent picks out, see post,
at 10, n. 4, come from that additional argument.) The Eleventh Circuit
rejected the State’s contention that dementia could not preclude an
execution as “inconsistent with the principles underlying” Ford and
Panetti. 851 F. 3d, at 1188. But we had no reason to address that
holding in light of the errors we saw in other parts of the appeals
court’s analysis.
   2 As Madison’s petition recounted, the license suspension followed the

opening of a criminal investigation into whether Kirkland had commit-
ted narcotics offenses. See Pet. to Suspend Execution 17–19.
8                      MADISON v. ALABAMA

                          Opinion of the Court

asserting that neither “memory impairment [n]or demen-
tia [could] suffice to satisfy the Panetti and Ford stand-
ards” without “an expansion” of those decisions. Motion to
Dismiss 4, 10. A week before the scheduled execution, the
state court again found Madison mentally competent. Its
brief order stated only that Madison “did not provide a
substantial threshold showing of insanity[ ] sufficient to
convince this Court to stay the execution.” App. A to Pet.
for Cert.
   Madison then filed in this Court a request to stay his
execution and a petition for certiorari. We ordered the
stay on the scheduled execution date and granted the
petition a few weeks later. See 583 U. S. ___, ___ (2018).
Because the case now comes to us on direct review of the
state court’s decision (rather than in a habeas proceeding),
AEDPA’s deferential standard no longer governs. (And for
that reason—contrary to the dissent’s suggestion, post, at
12—our decision on Madison’s habeas petition cannot help
resolve the questions raised here.)
                               II
   Two issues relating to Panetti’s application are before
us. Recall that our decision there held the Eighth
Amendment to forbid executing a prisoner whose mental
illness makes him unable to “reach a rational understand-
ing of the reason for [his] execution.” 551 U. S., at 958; see
supra, at 2–3. The first question presented is whether
Panetti prohibits executing Madison merely because he
cannot remember committing his crime. The second ques-
tion raised is whether Panetti permits executing Madison
merely because he suffers from dementia, rather than
psychotic delusions.3 In prior stages of this case, as we
——————
    3 The
        dissent is in high dudgeon over our taking up the second ques-
tion, arguing that it was not presented in Madison’s petition for certio-
rari. See post, at 1–6. But that is incorrect. The petition presented
two questions—the same two we address here. The first question asked
                     Cite as: 586 U. S. ____ (2019)                   9

                         Opinion of the Court

have described, the parties disagreed about those matters.
See supra, at 4–8. But at this Court, Madison accepted
Alabama’s position on the first issue and Alabama accepted
Madison’s on the second. See, e.g., Tr. of Oral Arg. 11, 36.
And rightly so. As the parties now recognize, the standard
set out in Panetti supplies the answers to both questions.
First, a person lacking memory of his crime may yet ra-
tionally understand why the State seeks to execute him; if
so, the Eighth Amendment poses no bar to his execution.
Second, a person suffering from dementia may be unable
to rationally understand the reasons for his sentence; if so,
the Eighth Amendment does not allow his execution.
What matters is whether a person has the “rational un-
derstanding” Panetti requires—not whether he has any
particular memory or any particular mental illness.
                            A
  Consider initially a person who cannot remember his
crime because of a mental disorder, but who otherwise has

——————
whether the Eighth Amendment bars executing Madison because he
has no “memory of his commission of the capital offense.” Pet. for Cert.
iii. The second question asked whether that Amendment bars his
execution because his “vascular dementia” and “severe cognitive dys-
function” prevent him from either remembering his crime “or under-
standing the circumstances of his scheduled execution.” Ibid. So the
first question concerned whether memory loss alone could form the
basis of a Panetti claim and the second whether the varied consequences
of dementia could do so. The body of the petition, to be sure, devoted
more space to the first question. But it clearly referenced the second.
See Pet. for Cert. 18 (“[T]his Court has never sought to constrain the
world of maladies that can give rise to a finding that a prisoner is
incompetent to be executed”); id., at 25 (“[C]ourts have recognized
dementia and attendant cognitive decline and memory impairment as a
basis for a finding of incompetency to be executed”). And in any event,
the number of words spent on each is not what matters. Our Rule
states that the Court will consider “[o]nly the questions set out in the
petition, or fairly included therein.” This Court’s Rule 14.1(a). Here,
we consider, in order, the two questions set out in Madison’s petition.
10                 MADISON v. ALABAMA

                     Opinion of the Court

full cognitive function. The memory loss is genuine: Let
us say the person has some kind of amnesia, which has
produced a black hole where that recollection should be.
But the person remains oriented in time and place; he can
make logical connections and order his thoughts; and he
comprehends familiar concepts of crime and punishment.
Can the State execute him for a murder? When we con-
sidered this case before, using the deferential standard
applicable in habeas, we held that a state court could
allow such an execution without committing inarguable
error. See Madison, 583 U. S., at ___ (slip op., at 4) (stat-
ing that no prior decision had “clearly established” the
opposite); supra, at 6. Today, we address the issue
straight-up, sans any deference to a state court. Again, is
the failure to remember committing a crime alone enough
to prevent a State from executing a prisoner?
   It is not, under Panetti’s own terms. That decision asks
about understanding, not memory—more specifically,
about a person’s understanding of why the State seeks
capital punishment for a crime, not his memory of the
crime itself. And the one may exist without the other.
Do you have an independent recollection of the Civil War?
Obviously not. But you may still be able to reach a
rational—indeed, a sophisticated—understanding of that
conflict and its consequences. Do you recall your first day
of school? Probably not. But if your mother told you years
later that you were sent home for hitting a classmate, you
would have no trouble grasping the story. And similarly,
if you somehow blacked out a crime you committed, but
later learned what you had done, you could well appreci-
ate the State’s desire to impose a penalty. Assuming, that
is, no other cognitive impairment, loss of memory of a
crime does not prevent rational understanding of the
State’s reasons for resorting to punishment. And that
kind of comprehension is the Panetti standard’s singular
focus.
                 Cite as: 586 U. S. ____ (2019)           11

                     Opinion of the Court

   The same answer follows from the core justifications
Panetti offered for framing its Eighth Amendment test as
it did. Echoing Ford, Panetti reasoned that execution has
no retributive value when a prisoner cannot appreciate the
meaning of a community’s judgment. See 551 U. S., at
958–959 (citing 477 U. S., at 407–408); supra, at 3. But as
just explained, a person who can no longer remember a
crime may yet recognize the retributive message society
intends to convey with a death sentence. Similarly, Ford
and Panetti stated that it “offends humanity” to execute a
person so wracked by mental illness that he cannot com-
prehend the “meaning and purpose of the punishment.”
477 U. S., at 407; 551 U. S., at 960; see id., at 958. But
that offense to morality must be much less when a per-
son’s mental disorder causes nothing more than an episodic
memory loss. Moral values do not exempt the simply
forgetful from punishment, whatever the neurological
reason for their lack of recall.
   But such memory loss still may factor into the “rational
understanding” analysis that Panetti demands. If that
loss combines and interacts with other mental shortfalls to
deprive a person of the capacity to comprehend why the
State is exacting death as punishment, then the Panetti
standard will be satisfied. That may be so when a person
has difficulty preserving any memories, so that even newly
gained knowledge (about, say, the crime and punishment)
will be quickly forgotten. Or it may be so when cognitive
deficits prevent the acquisition of such knowledge at all, so
that memory gaps go forever uncompensated. As Panetti
indicated, neurologists, psychologists, and other experts
can contribute to a court’s understanding of issues of that
kind. See id., at 962. But the sole inquiry for the court
remains whether the prisoner can rationally understand
the reasons for his death sentence.
12                     MADISON v. ALABAMA

                         Opinion of the Court

                              B
   Next consider a prisoner who suffers from dementia or a
similar disorder, rather than psychotic delusions. The
dementia, as is typical, has compromised this prisoner’s
cognitive functions. But it has not resulted in the kind of
delusional beliefs that Alvin Ford and Scott Panetti held.
May the prisoner nonetheless receive a stay of execution
under Ford and Panetti? Or instead, is a delusional disor-
der a prerequisite to declaring a mentally ill person in-
competent to be executed? We did not address that issue
when we last considered this case, on habeas review; in
that sense, the question is one of first impression. See
supra, at 6, n. 1.
   But here too, Panetti has already answered the ques-
tion. Its standard focuses on whether a mental disorder
has had a particular effect: an inability to rationally un-
derstand why the State is seeking execution. See supra,
at 2–3. Conversely, that standard has no interest in es-
tablishing any precise cause: Psychosis or dementia, delu-
sions or overall cognitive decline are all the same under
Panetti, so long as they produce the requisite lack of com-
prehension. To be sure, Panetti on occasion spoke of
“gross delusions” in explaining its holding. 551 U. S., at
960. And similarly, Ford talked about the “insane,” which
sometimes refers to persons holding such irrational be-
liefs. See, e.g., 477 U. S., at 401, 410.4 But those refer-
ences are no more than a predictable byproduct of the two
cases’ facts. At the same time (and interchangeably),
Panetti used more inclusive terms, such as “mental ill-
——————
  4 Alternatively, however, the term may also be used to encompass

persons with other mental conditions, so long as they are “severe
enough [to] prevent[ ] a person from having legal capacity and excuse[ ]
the person from criminal or civil responsibility.” Black’s Law Diction-
ary 914 (10th ed. 2014). In that different understanding, “insanity”
connotes a general standard of legal competency rather than a more
limited description of delusional disorders.
                  Cite as: 586 U. S. ____ (2019)           13

                      Opinion of the Court

ness,” “mental disorder,” and “psychological dysfunction.”
551 U. S., at 936, 959, 960; see Ford, 477 U. S., at 408–
409, n. 2 (referring to prisoners with “mental illness”).
And most important, Panetti framed its test, as just de-
scribed, in a way utterly indifferent to a prisoner’s specific
mental illness. The Panetti standard concerns, once again,
not the diagnosis of such illness, but a consequence—to
wit, the prisoner’s inability to rationally understand his
punishment.
   And here too, the key justifications Ford and Panetti
offered for the Eighth Amendment’s bar confirm our con-
clusion about its reach. As described above, those deci-
sions stated that an execution lacks retributive purpose
when a mentally ill prisoner cannot understand the socie-
tal judgment underlying his sentence. See Panetti, 551
U. S., at 958–959; Ford, 477 U. S., at 409; supra, at 2–3.
And they indicated that an execution offends morality in
the same circumstance. See 551 U. S., at 958, 960; 477
U. S., at 409; supra, at 2–3. Both rationales for the consti-
tutional bar thus hinge (just as the Panetti standard
deriving    from    them      does)   on    the    prisoner’s
“[in]comprehension of why he has been singled out” to die.
477 U. S., at 409; see supra, at 2–3. Or said otherwise, if
and when that failure of understanding is present, the
rationales kick in—irrespective of whether one disease or
another (say, psychotic delusions or dementia) is to blame.
   In evaluating competency to be executed, a judge must
therefore look beyond any given diagnosis to a down-
stream consequence. As Ford and Panetti recognized, a
delusional disorder can be of such severity—can “so impair
the prisoner’s concept of reality”—that someone in its
thrall will be unable “to come to grips with” the punish-
ment’s meaning. Panetti, 551 U. S., at 958; Ford, 477
U. S., at 409. But delusions come in many shapes and
sizes, and not all will interfere with the understanding
that the Eighth Amendment requires. See Panetti, 551
14                 MADISON v. ALABAMA

                     Opinion of the Court

U. S., at 962 (remanding the case to consider expert evi-
dence on whether the prisoner’s delusions did so). And
much the same is true of dementia. That mental condition
can cause such disorientation and cognitive decline as to
prevent a person from sustaining a rational understanding
of why the State wants to execute him. See supra, at 11–
12. But dementia also has milder forms, which allow a
person to preserve that understanding. Hence the need—
for dementia as for delusions as for any other mental
disorder—to attend to the particular circumstances of a
case and make the precise judgment Panetti requires.
                             III
  The only question left—and the only one on which the
parties now disagree—is whether Madison’s execution
may go forward based on the state court’s decision below.
Madison’s counsel says it cannot because that ruling was
tainted by legal error—specifically, the idea that only
delusions, and not dementia, can support a finding of
mental incompetency. See Tr. of Oral Arg. 12, 21, 25, 27.
Alabama counters that the state court did not rely on that
(concededly) incorrect view of the law. See id., at 37–41.
But we come away at the least unsure whether that is
so—especially given Alabama’s evidence and arguments in
the state court.
  As noted earlier, the 2018 ruling we review today con-
tains only one sentence of explanation. See supra, at 7–8.
It states that Madison “did not provide a substantial
threshold showing of insanity[ ] sufficient to convince this
Court to stay the execution.” App. A to Pet. for Cert. If
the state court used the word “insanity” to refer to a delu-
sional disorder, then error occurred: The court would have
denied a stay on the ground that Madison did not have
that specific kind of mental illness. And the likelihood
that the court made that mistake is heightened by the
State’s emphasis, at that stage of the proceedings (as at
                     Cite as: 586 U. S. ____ (2019)                  15

                         Opinion of the Court

others), that Madison was “not delusional or psychotic”
and that “dementia” could not suffice to bar his execution
absent “an expansion of Ford and Panetti.” Motion to
Dismiss 4, 10; see supra, at 4–8; but see post, at 9–10, and
n. 4 (disregarding those arguments).5 Alabama argues,
however, that the court spoke of “insanity” only because
the state statute under which Madison sought relief uses
that term. See Tr. of Oral Arg. 37; Ala. Code §15–16–23
(2011) (allowing a stay of execution “on account of the
[convict’s] insanity”). But even if so, that does not advance
the State’s view that the state court properly understood
the Eighth Amendment bar when assessing Madison’s
competency. Alabama told this Court in opposing certio-
rari that its statute covers only those with delusional
disorders, and not those with dementia. See Brief in
Opposition 12 (“[T]he sole question to be answered under
the state statute was whether Madison was insane, not
whether he suffered from dementia”). The state court’s
(supposed) echoing of statutory language understood in
that way cannot provide assurance that the court knew a
person with dementia might receive a stay of execution;
indeed, it suggests exactly the opposite. The court’s 2018
order thus calls out for a do-over.
  Alabama further contends, however, that we should look
past the state court’s 2018 decision to the court’s initial
2016 determination of competency. (The dissent similarly
begins with the 2016 ruling, see post, at 6–7, even though
that is not the decision under review here.) According to
the State, nothing material changed in the interim period,
see supra, at 7; thus, we may find the meaning of the later
ruling in the earlier one, see Tr. of Oral Arg. 36–37. And,
——————
   5 The State once again repeated that argument in its Brief in Opposi-

tion to Madison’s certiorari petition. See Brief in Opposition 11–12
(“Madison does not argue that he is insane. Instead, he argues that he
suffers from dementia” and that his execution should be barred “under
a yet-unannounced expansion of Ford and Panetti”).
16                 MADISON v. ALABAMA

                     Opinion of the Court

the State continues, the 2016 opinion gets the law right.
Alabama’s proof is that the court, after summarizing the
psychologists’ testimony, found that “Madison has a ra-
tional[ ] understanding, as required by Panetti,” concern-
ing the “punishment he is about to suffer and why he is
about to suffer it.” 2016 Order, at 10; see Tr. of Oral Arg.
39; supra, at 5–6. (The dissent quotes the same passage.
See post, at 7.)
   But the state court’s initial decision does not aid Ala-
bama’s cause. First, we do not know that the court in
2018 meant to incorporate everything in its prior opinion.
The order says nothing to that effect; and though it came
out the same way as the earlier decision, it need not have
rested on all the same reasoning. Second, the 2016 opin-
ion itself does not show that the state court realized that
persons suffering from dementia could satisfy the Panetti
standard. True enough, as Alabama says, that the court
accurately stated that standard in its decision. But as
described above, Alabama had repeatedly argued to the
court (over Madison’s objection) that only prisoners suffer-
ing from delusional disorders could qualify as incompetent
under Panetti. See, e.g., Brief on Madison’s Competency 2
(Madison “failed to implicate” Ford and Panetti because he
“does not suffer from psychosis or delusions”); Tr. 82 (“The
Supreme Court [in Panetti] is looking at whether some-
one’s delusions or someone’s paranoia or someone’s psy-
chosis is standing in the way of ” rationally understanding
his punishment); see also supra, at 4–5; but see post, at 9–
10, and n. 4 (disregarding those arguments). And Ala-
bama relied on the expert opinion of a psychologist who
highlighted Madison’s lack of “psychosis, paranoia, or
delusion,” while never mentioning his dementia. Tr., Ct.
Exh. 1 (Apr. 14, 2016), p. 9. That too-limited understand-
ing of Panetti’s compass is reflected in the court’s 2016
opinion. In its single paragraph of analysis, the court
“accept[ed] the testimony” of the State’s preferred psy-
                    Cite as: 586 U. S. ____ (2019)                 17

                        Opinion of the Court

chologist.6 And the court further found that “the evidence
does not support that Mr. Madison is delusional”—without
ever considering his undisputed dementia. 2016 Order,
at 10.
  For those reasons, we must return this case to the state
court for renewed consideration of Madison’s competency
(assuming Alabama sets a new execution date). See, e.g.,
Kindred Nursing Centers L. P. v. Clark, 581 U. S. ___, ___
(2017) (slip op., at 9) (remanding when “uncertain” whether
“an impermissible taint occurred”); Clemons v. Mississippi,
494 U. S. 738, 751–752 (1990) (similar). In that proceed-
ing, two matters disputed below should now be clear.
First, under Ford and Panetti, the Eighth Amendment
may permit executing Madison even if he cannot remem-
ber committing his crime. Second, under those same
decisions, the Eighth Amendment may prohibit executing
Madison even though he suffers from dementia, rather
than delusions. The sole question on which Madison’s
competency depends is whether he can reach a “rational
understanding” of why the State wants to execute him.
Panetti, 551 U. S., at 958. In answering that question—on
which we again express no view, see supra, at 6—the state
court may not rely on any arguments or evidence tainted
with the legal errors we have addressed. And because
that is so, the court should consider whether it needs to
supplement the existing record. Some evidence in that
record, including portions of the experts’ reports and
testimony, expressly reflects an incorrect view of the
relevance of delusions or memory; still other evidence
might have implicitly rested on those same misjudgments.
——————
  6 The court well understood that expert’s exclusive focus on whether

Madison had psychotic delusions. In summarizing his testimony, the
court began as follows: “Dr. Kirkland in his exam found no evidence of
paranoia or delusion at the time of his examin[ation], on March 31,
2016. He also found that there was no psychosis present.” 2016 Order,
at 5; see supra, at 5.
18                 MADISON v. ALABAMA

                     Opinion of the Court

The state court, we have little doubt, can evaluate such
matters better than we. It must do so as the first step in
assessing Madison’s competency—and ensuring that if he
is to be executed, he understands why.
   We accordingly vacate the judgment of the state court
and remand the case for further proceedings not incon-
sistent with this opinion.
                                          It is so ordered.

  JUSTICE KAVANAUGH took no part in the consideration
or decision of this case.
                 Cite as: 586 U. S. ____ (2019)           1

                     ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 17–7505
                         _________________


   VERNON MADISON, PETITIONER v. ALABAMA
    ON WRIT OF CERTIORARI TO THE CIRCUIT COURT OF
               ALABAMA, MOBILE COUNTY
                     [February 27, 2019]

   JUSTICE ALITO, with whom JUSTICE THOMAS and
JUSTICE GORSUCH join, dissenting.
   What the Court has done in this case makes a mockery
of our Rules.
   Petitioner’s counsel convinced the Court to stay his
client’s execution and to grant his petition for a writ of
certiorari for the purpose of deciding a clear-cut constitu-
tional question: Does the Eighth Amendment prohibit the
execution of a murderer who cannot recall committing the
murder for which the death sentence was imposed? The
petition strenuously argued that executing such a person
is unconstitutional.
   After persuading the Court to grant review of this ques-
tion, counsel abruptly changed course. Perhaps because
he concluded (correctly) that petitioner was unlikely to
prevail on the question raised in the petition, he conceded
that the argument advanced in his petition was wrong,
and he switched to an entirely different argument, namely,
that the state court had rejected petitioner’s claim that he
is incompetent to be executed because the court erroneously
thought that dementia, as opposed to other mental condi-
tions, cannot provide a basis for such a claim. See Brief
for Petitioner 16.
   This was not a question that the Court agreed to hear;
indeed, there is no mention whatsoever of this argument
in the petition—not even a hint. Nor is this question
2                   MADISON v. ALABAMA

                      ALITO, J., dissenting

fairly included within those on which the Court granted
review. On the contrary, it is an entirely discrete and
independent question.
   Counsel’s tactics flagrantly flouted our Rules. Our
Rules make it clear that we grant certiorari to decide the
specific question or questions of law set out in a petition
for certiorari. See this Court’s Rule 14.1(a) (“Only the
questions set out in the petition, or fairly included therein,
will be considered by the Court”). Our whole certiorari
system would be thrown into turmoil if we allowed counsel
to obtain review of one question and then switch to an
entirely different question after review is granted. In the
past when counsel have done this, we have dismissed the
writ as improvidently granted. See, e.g., Visa, Inc. v.
Osborn, 580 U. S. ___ (2016); City and County of San
Francisco v. Sheehan, 575 U. S. ___ (2015). We should do
that here.
   Instead, the majority rewards counsel’s trick. It vacates
the judgment below because it is unsure whether the state
court committed the error claimed in petitioner’s merits
brief. But not only was there no trace of this argument in
the petition, there is nothing in the record showing that
the state court ever adopted the erroneous view that peti-
tioner claims it took.
                              I
   The question on which we granted review was an out-
growth of our per curiam decision in Dunn v. Madison, 583
U. S. ___ (2017), which concerned an Eleventh Circuit
decision granting petitioner federal habeas relief. Prior to
that decision, this Court had held in Ford v. Wainwright,
477 U. S. 399 (1986), that the Eighth Amendment prohib-
its the execution of a person who is “insane,” and in Panetti
v. Quarterman, 551 U. S. 930 (2007), the Court elaborated
on this rule, explaining that a person cannot be executed if
he lacks a rational understanding of the reason for the
                      Cite as: 586 U. S. ____ (2019)               3

                          ALITO, J., dissenting

execution. The Eleventh Circuit interpreted those cases to
mean that petitioner could not be executed because he did
not remember killing his victim, Mobile, Alabama, police
officer Julius Schulte.
   We summarily reversed. Under the relevant provision
of the federal habeas statute, 28 U. S. C. §2254(d), which
was enacted as part of the Antiterrorism and Effective
Death Penalty Act of 1996 (AEDPA), petitioner could not
obtain federal habeas relief unless the state court’s rejec-
tion of his memory-loss claim represented an unreasonable
application of federal law as clearly established at the
time by decisions of this Court. We held that neither Ford
nor Panetti clearly established that a person cannot be
executed if he does not remember committing the crime for
which the death sentence was imposed.
   Our opinion stated, however, that it “express[ed] no
view on the merits of the underlying question outside of
the AEDPA context.” Dunn, 583 U. S., at ___ (slip op., at
4).    And a concurring opinion authored by JUSTICE
GINSBURG and joined by JUSTICES BREYER and
SOTOMAYOR teed up this question for review in a later
case. Id., at ___ (slip op., at 1) (“The issue whether a State
may administer the death penalty to a person whose
disability leaves him without memory of his commission of
a capital offense is a substantial question not yet ad-
dressed by the Court. Appropriately presented, the issue
would warrant full airing”).
   Taking this cue, petitioner then sought relief in state
court based on his inability to remember his crime, and
when that effort failed, he filed the petition at issue now.
                             II
  The centerpiece of the petition and petitioner’s 11th-
hour application for a stay of execution1 was the argument
——————
 1 Petitioner   sought and obtained a stay of execution based on this
4                      MADISON v. ALABAMA

                         ALITO, J., dissenting

that he could not constitutionally be executed because he
did not remember killing Officer Schulte. The petition
repeatedly noted petitioner’s inability to remember his
crime. See Pet. for Cert. i, iii, 1, 2, 8, 10, 11, 12, 18, 22, 23,
25, 26, 27, 28. And the petition was very clear about the
question on which review was sought:
        “[T]his case presents this Court with the appropriate
        vehicle to consider the substantial question of whether
        the execution of a prisoner with no memory of the un-
        derlying offense is consistent with the evolving stand-
        ards of decency inherent in this Court’s Eighth
        Amendment jurisprudence.” Id., at 2.
This same point was made time and again:
    ●   “[B]ecause [petitioner’s] disability renders him unable
        to remember the underlying offense for which he is to
        be punished, his execution does not comport with the
        evolving standards of decency required by this Court’s
        Eighth Amendment jurisprudence.” Id., at 18.
    ●   “[I]mposing death on a prisoner, who, like Mr. Madi-
        son, suffers from substantial memory deficits by vir-
        tue of multiple stroke and resulting vascular dementia
        serves no retributive or deterrent purpose.” Id., at 22.
    ●   “[E]xecuting an individual with no memory of the un-
        derlying offense serves no retributive purpose.” Ibid.
    ●   “[W]here the person being punished has no memory of
        the commission of the offense for which he is to be ex-
        ecuted, the ‘moral quality’ of that punishment is less-
        ened and unable to match outrage over the offense.”
        Id., at 22–23.
——————
same argument. See Application for Stay of Execution 2, 6 (moving the
Court to stay petitioner’s execution so that it could address the “sub-
stantial” and “critical” question whether executing petitioner, “whose
severe cognitive dysfunction leaves him without memory of his commis-
sion of the capital offense,” would violate the Eighth Amendment).
                  Cite as: 586 U. S. ____ (2019)          5

                      ALITO, J., dissenting

  ●   “Mr. Madison’s severe memory impairments as a re-
      sult of vascular dementia render him incompetent to
      be executed under the Eight Amendment.” Id., at 25
      (quotation altered).
  In sum, the body of the petition makes it clear that
review was sought on the question invited by the Dunn
concurrence, and the thrust of the wording of the two
questions was the same. They read as follows:
      “1. Consistent with the Eighth Amendment, and this
      Court’s decisions in Ford and Panetti, may the State
      execute a prisoner whose mental disability leaves him
      without memory of his commission of the capital of-
      fense? See Dunn v. Madison, [583 U. S. ___, ___
      (2017) (GINSBURG, J., joined by BREYER and
      SOTOMAYOR, JJ., concurring).]
      “2. Do evolving standards of decency and the Eighth
      Amendment’s prohibition of cruel and unusual pun-
      ishment bar the execution of a prisoner whose compe-
      tency has been compromised by vascular dementia
      and multiple strokes causing severe cognitive dys-
      function and a degenerative medical condition which
      prevents him from remembering the crime for which
      he was convicted or understanding the circumstances
      of his scheduled execution? ” Pet. for Cert. iii.
   With the exception of the final phrase in question two
(“or understanding the circumstances of his scheduled
execution”), both questions solely concern the effect of
memory loss on an Eighth Amendment analysis. The final
phrase in question two and certain passages in the peti-
tion, if read with an exceedingly generous eye, might be
seen as a basis for considering whether the evidence in the
state-court record shows that petitioner’s dementia ren-
dered him incapable of having a rational understanding of
the reason for his execution. But that is the sort of fact-
bound question on which we rarely grant review, see this
6                      MADISON v. ALABAMA

                          ALITO, J., dissenting

Court’s Rule 10, and it is questionable whether we did so
here.
   But whether or not the petition may be fairly read to
present that factbound question, it is a travesty to read it
as challenging the state-court order on the ground that the
state court erroneously believed that dementia cannot
provide a basis for a Ford/Panetti claim. There is no ink-
ling of that argument in the petition. Although the peti-
tion described the state-court order at numerous places,
the petition never claimed that the order was based on an
impermissible distinction between dementia and other
mental conditions. See, e.g., Pet. for Cert. ii, 2–3, 16. And
in fact, there is a point in the petition where such an
interpretation of the state-court order would surely have
been mentioned if the petition had intended to raise it as a
ground for review. The petition noted that “courts have
recognized dementia and attendant cognitive decline and
memory impairment as a basis for a finding of incompe-
tency to be executed,” id., at 25, but the petition did not
follow that statement by claiming that the state court in
this case took a contradictory position.
   Because the petition did not raise—indeed, did not even
hint at—the argument on which the Court now grants
relief, the Court’s decision is insupportable.2 It violates
our Rule that “[o]nly the questions set out in the petition,
or fairly included therein, will be considered by the Court.”
See Rule 14.1(a).
                            III
  Even if it were proper for us to consider whether the
order below was based on an erroneous distinction be-
tween dementia and other mental conditions, there is little
reason to think that it was. After a full evidentiary hear-
——————
  2 The Court is unable to cite a single place in the petition that makes

any reference to the argument that the state court failed to understand
that dementia could satisfy the Ford/Panetti test.
                  Cite as: 586 U. S. ____ (2019)             7

                      ALITO, J., dissenting

ing in 2016, the state court rejected petitioner’s
Ford/Panetti claim based on a correct statement of the
holding of those decisions. It found that petitioner “ha[d]
not carried his burden [of showing] by a preponderance of
the evidence . . . that he . . . does not rationally understand
the punishment he is about to suffer and why he is about
to suffer it.” Order (Apr. 29, 2016), p. 10. The court’s
order went on to say that it “specifically [found] that Mad-
ison has a rationa[l] understanding, as required by Panetti,
that he is going to be executed because of the murder he
committed and a rationa[l] understanding that the State
is seeking retribution and that he will die when he is
executed.” Ibid.
  In concluding that the state court might have drawn a
distinction between dementia and other mental conditions,
the majority seizes upon the wording of the order issued
after a subsequent hearing in 2018. Ante, at 14. In that
order, the same judge wrote: “Defendant did not provide a
substantial threshold showing of insanity, a requirement
set out by the United States Supreme Court, sufficient to
convince this Court to stay the execution.” Order (Jan. 16,
2018), p. 1 (emphasis added). The majority worries that
the state-court judge might not have applied the same
standard in 2018 as he had two years earlier and might
have viewed “insanity” as something narrower than the
standard mandated by Ford and Panetti. This concern is
unfounded.
  Taken out of context, the term “insanity” might not be
read to encompass dementia, but in context, it is apparent
that the state court’s use of that term was based on the
way in which it was used in Ford and Panetti. The state
court did not simply refer to “insanity.” It referred to
“insanity, a requirement set out by the United States
Supreme Court.” Thus, it followed the term “insanity”
with an appositive, which is a word or phrase that re-
names the word or phrase that precedes it. In other
8                   MADISON v. ALABAMA

                      ALITO, J., dissenting

words, what the state court clearly meant by “insanity”
was what this Court termed insanity in Ford and Panetti.
What was that?
   In Ford, the Court held that the Eighth Amendment
prohibits the execution of a person who is “insane,” and in
the portion of Justice Marshall’s lead opinion that was
joined by a plurality, Justice Marshall equated insanity
with a mental condition that “prevents [a person] from
comprehending the reasons for the penalty or its implica-
tions.” 477 U. S., at 417. Justice Powell, who provided the
fifth vote for the decision, took a similar position. See id.,
at 422–423 (opinion concurring in part and concurring in
judgment). In Panetti, which built on the holding in Ford,
the Court used the term in a similar way. See 551 U. S.,
at 958–960. Accordingly, a defendant suffers from “insanity,”
as the term is used in Ford and Panetti, if the prisoner
does not understand the reason for his execution.
   Today’s decision does not reject this interpretation of the
state-court order; it says only that it is vacating and re-
manding because it is “at the least unsure” whether the
state court used the term “insanity” in this way. Ante, at
14. The majority cites two reasons for its uncertainty, but
both are weak.
   First, the majority attributes to the state court an inter-
pretation of the term “insanity” that was advanced by the
State in this Court in its brief in opposition to the petition
for certiorari. Ante, at 15. In that submission, the State
argued that certiorari should be denied because petitioner
had sought relief in state court under the wrong provision
of state law, namely, Ala. Code §15–16–23 (2011), which
authorizes the suspension of the execution of an inmate
who is “insane.” The State argued that petitioner’s
memory loss did not render him “insane” within the mean-
ing of this statute and that if he wished to argue that the
Eighth Amendment bars the execution of an inmate who
cannot remember his crime, he “should have filed a peti-
                       Cite as: 586 U. S. ____ (2019)                 9

                            ALITO, J., dissenting

tion for post-conviction relief ” under Alabama Rule of
Criminal Procedure 32.4. Brief in Opposition 11–12.
   The majority’s argument based on the State’s brief in
opposition suffers from multiple defects. For one thing,
nothing suggests that the state court rejected petitioner’s
application on the ground that he invoked the wrong
provision of state law; the State’s filing in the state court
made no mention of the argument set out in its brief in
opposition filed here. Moreover, if the state court had
rejected petitioner’s application on the ground that he
moved under the wrong provision of state law, it is doubt-
ful that we could review that decision, for then it would
appear to rest on an adequate and independent state-law
ground. And to top things off, the majority’s argument
distorts what the State’s brief in opposition attempted to
say about the term “insane.” The State did not argue that
a defendant who lacks a rational understanding of the
reason for his execution due to dementia is not “insane”
under Ala. Code §15–16–23. Instead, the State’s point
was that a defendant is not “insane” in that sense merely
because he cannot remember committing the crime for
which he was convicted.
   The majority’s other proffered basis for doubt is that the
State “repeatedly argued to the [state] court (over Madi-
son’s objection) that only prisoners suffering from delu-
sional disorders could qualify as incompetent under Panetti.”
Ante, at 16. The majority, however, cites no place where
the State actually made such an argument. To be sure,
the State, in contending that petitioner was not entitled to
relief under Ford and Panetti, argued strenuously that he
was not delusional. (The State made this argument be-
cause petitioner’s counsel claimed that petitioner was in
fact delusional and fell within Ford and Panetti for that
reason.3) But arguing, as the State did, that petitioner
——————
 3 Petitioner’s   papers emphasized again and again that he suffers from
10                      MADISON v. ALABAMA

                          ALITO, J., dissenting

was not entitled to relief because the claim that he was
delusional was untrue is not the same as arguing that
petitioner could be executed even if his dementia rendered
him incapable of understanding the reason for his execu-
tion. The majority cites no place where the State made
the latter argument in the state court.4 And even if the
——————
delusions. See Pet. for Suspension in No. CC–85–1385.80 (C. C. Mobile
Cty., Ala., Feb. 12, 2016), p. 1 (“Mr. Madison has long suffered from
serious mental illness, marked by paranoid delusions and other disabil-
ities”); id., at 5 (“At Mr. Madison’s trial, Dr. Barry Amyx established
that Mr. Madison suffers from a delusional disorder that has existed
since he was an adolescent”); ibid. (“This well-documented history of
paranoia was one of the reasons Dr. Amyx concluded that Mr. Madison
had a delusional disorder in a paranoid, really a persecutory type”
(internal quotation marks omitted)); ibid. (“Dr. Amyx noted that Mr.
Madison exhibited delusional thinking about . . . medication and
believed that he was being used as a guinea pig in medical experi-
ments”); id., at 6 (emphasizing a “more recent observation” that “ ‘Mr.
Madison consistently presented with paranoid delusions’ ”); id., at 8
(“Mr. Madison exhibited delusional and disoriented behavior in June
2015”); id., at 14 (“decades of delusional thinking and psychotropic
medications”); see also Pet. for Suspension in No. CC–85–1385.80 (C. C.
Mobile Cty., Ala., Dec. 18, 2017), pp. 6–7 (detailing similar statements).
   This line of argument fell apart when petitioner’s own expert testified
that he found no indication that petitioner was “[e]ither delusional or
psychotic.” Tr. 56 (Apr. 14, 2016).
   4 Unable to cite any place where the State made this argument to the

state court, the Court claims that the State did so in the Eleventh
Circuit. Ante, at 6–7, n. 1. But even if that were so, it is hard to see
what that would have to do with the question whether the state court
thought that dementia could not satisfy the Ford/Panetti test. And in
any event, the Court does not fairly describe the State’s argument in
the Eleventh Circuit. The State’s Eleventh Circuit brief argued that
merely suffering from a mental condition like dementia is not enough to
render a prisoner incompetent to be executed; instead, the prisoner
must also establish that he lacks a rational understanding of the
reason for his execution. See Brief for Appellee in No. 16–12279
(CA11), pp. 37–38 (Brief for Appellee) (“The fairest reading of the state
court’s opinion is that it assumed that dementia and memory loss
caused by strokes is a mental illness and went straight to the rational
understanding question. Thus, it is not that the trial court refused to
                     Cite as: 586 U. S. ____ (2019)                   11

                          ALITO, J., dissenting

——————
consider Madison’s claims pertaining to dementia—Madison cannot
point to any portion of the state court order that says this—it is that
the trial court correctly noted that Madison failed to prove that any
dementia interfered with Madison’s ability to have a rational under-
standing of his execution, including the reasons therefor”); id., at 27
(“The Supreme Court has not held that a petitioner can show incompe-
tence without demonstrating a mental illness or that dementia and
memory loss definitively preclude rational understanding”); id., at 29
(“To the extent the state court followed the lead of the Supreme Court,
this Court, and the ABA and required Madison to show that a mental
illness prevented him from having a rational understanding of his
punishment, doing so was not an unreasonable application of clearly
established federal law”).
     It is true that the State’s brief, in addressing the standard for
granting federal habeas relief under 28 U. S. C. §2254(d), stated that
this Court “ha[d] never held that dementia or memory loss is sufficient
to show a lack of rational understanding,” Brief for Appellee 29, but
that was because a claim under §2254(d) must be based on a clearly
established Supreme Court holding. See Recording of Oral Arg. in No.
16–12279 (CA11, June 23, 2016), at 32:37–33:30 (State rejecting a
suggestion that Panetti holds “if you don’t remember committing the
crime at all, and it is clear based on the medical testimony that you
don’t remember committing this crime, then you don’t have a rational
understanding of the factual basis for the imposition of the death
penalty”: “First of all, under AEDPA deference, I think that that is not
the holding of Panetti. . . . I think under AEDPA deference, it’s pretty
clear that the holding of Panetti is very narrow. . . . I would say the
holding in Panetti is that documented mental illness that results in a
delusion has to be considered when talking about rational understand-
ing”); id., at 36:00–36:30 (“I think the Supreme Court has never held
that not remembering something is equivalent to not having a rational
understanding. I think that is just undeniably true. And if AEDPA
deference applies, then I don’t think the state court could have been
unreasonable in rejecting the view that memory is required”). The
State did not argue either that dementia cannot satisfy Ford and
Panetti or that the state court based its decision on that ground. On
the contrary, Alabama wrote that “even if the trial court had deter-
mined that dementia and severe memory loss—or even total amnesia—
are insufficient to meet the rational understanding test, that finding
would not contradict clearly established federal law.” Brief for Appellee
29; see also id., at 30 (“Even assuming the state court held, as a matter
of law, that amnesia is not sufficient to show a lack of rational under-
standing, that determination was not unreasonable in light of clearly
12                     MADISON v. ALABAMA

                         ALITO, J., dissenting

State had made such an argument, what matters is the
basis for the state court’s decision, not what counsel for
the State wrote or said.
   I add one more comment regarding the majority’s uncer-
tainty about the basis for the state-court decision: Our
decision two years ago in Dunn evinced no similar doubts.
There, we said that the state court “held that, under this
Court’s decisions in Ford and Panetti, Madison was en-
titled to relief if he could show” that he lacks a rational
understanding of the circumstances of his punishment.
583 U. S., at ___ (slip op., at 2) (quotation altered). And
we said that the state court “determined that Madison is
competent to be executed because—notwithstanding his
memory loss—he recognizes that he will be put to death as
punishment for the murder he was found to have commit-
ted.” Id., at ___ (slip op., at 4); see also ibid. (referring to
the state court’s “finding that Madison understands both
that he was tried and imprisoned for murder and that
Alabama will put him to death as punishment for that
crime”). Why the majority cannot now see what it under-
stood without any apparent difficulty two years ago is
hard to grasp.
   For all these reasons, what the Court has done in this
case cannot be defended, and therefore it is hard to escape
thinking that the real reason for today’s decision is doubt
on the part of the majority regarding the correctness of the
——————
established federal law”).
   The majority acknowledges that the State made this concededly
correct habeas argument, but then oddly writes it off as an “additional”
or alternative argument. Ante, at 7, n. 1. Yet, as the State’s brief and
oral argument illustrate, the State’s core contention was that the state
court did not unreasonably apply clearly established law under Panet-
ti’s “very narrow” holding. (And as we later held in Dunn, the State
was correct.) The majority simply cannot escape the inconvenient fact
that the State never argued, as a non-AEDPA matter, that peti-
tioner could be executed even if his dementia precluded a rational
understanding.
                 Cite as: 586 U. S. ____ (2019)          13

                     ALITO, J., dissenting

state court’s factual finding on the question whether Mad-
ison has a rational understanding of the reason for his
execution. There is no question that petitioner suffers
from severe physical and mental problems, and the ques-
tion whether he is capable of understanding the reason for
his execution was vigorously litigated below. But if the
Court thinks it is proper for us to reach that question and
to reverse the state court’s finding based on a cold record,
it should own up to what it is doing.
                       *    *     *
   Petitioner has abandoned the question on which he
succeeded in persuading the Court to grant review, and it
is highly improper for the Court to grant him relief on a
ground not even hinted at in his petition. The writ should
be dismissed as improvidently granted, and I therefore
respectfully dissent.